DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 10 recites the limitation “wherein the pod assembly defines an exterior surface of the sole” which is not recited anywhere in the Specification.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8 and  9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant recites “wherein the first end pod and the second end pod are directly connected only to one of the plurality of fluid passageways”.  It is unclear if the first and second end pods are each directly connected to the same one of each directly connected only to a respective one of the plurality of fluid passageways”.
Similarly, regarding claim 5, Applicant recites “wherein each of the plurality of pods is directly connected only to one or two of the plurality of fluid passageways”. It is unclear if each of the pods are each directly connected only to the same one or two of the fluid passageways, or are each respectively directly connected only to a respective one or a respective two of the fluid passageways.  Correction is required.
Regarding claim 8, Applicant recites “wherein the pod assembly comprises greater than 5 pods”.  It is unclear if the pod assembly comprises the plurality of pods, and then also comprises more than 5 pods, or if the “greater than 5” pods belongs to the already-positively-recited “plurality of pods”.  Correction is required.  Examiner suggests “wherein the plurality of pods comprises greater than 5 pods”.
Similarly, regarding claim 9, Applicant recites “wherein the pod assembly comprises 9 pods”. It is unclear if the pod assembly comprises the plurality of pods, and then also comprises 9 pods, or if the 9 pods belongs to the already-positively-recited “plurality of pods”.  Correction is required.  Examiner suggests “wherein the plurality of pods comprises 9 pods”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-17 (claims 3, 5 and 8 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimball et al. (hereinafter “Kimball”) (USPN 6,354,020).
Regarding independent claim 1, Kimball discloses a sole for an article of footwear (sole #1502; for an article of footwear (Title; Abstract)), comprising: an upper sole portion having a base (midsole #1504 is an upper sole portion and is itself a base; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a plurality of recesses formed in a bottom surface of the base (concave indentations #1522 are formed in lower surface #1520 of midsole #1504 (Col. 12, Lines 53-59)); and a pod assembly (insert #102 includes chambers (i.e. pods) assembled together) having a plurality of pods fluidly connected in series (Fig. 1; any two or more of the chambers of insert #102 can be interpreted as “a plurality” of pods; all of the chambers are connected in series (Fig. 1)) disposed below the upper sole portion (Figs. 15 and 19 illustrate insert #102 (i.e. including plurality of pods) as being disposed below region to a medial side of the sole in a forefoot region (Fig. 1; the section generally identified by #132 is a lateral region, which includes a lateral side of the sole from the heel end to the toe end (including an arbitrary heel region); and the section generally identified by #130 is medial region, which includes a medial side of the sole from the heel end to the toe end (including an arbitrary forefoot region); the pod assembly extends from the lateral side in a heel region to a medial side in the forefoot region, as shown in Fig. 1; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) such that the plurality of pods are adapted to compress in sequence through a gait cycle of a wearer (Col. 14, Lines 45-49; Examiner notes the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), wherein the pod assembly includes a first end pod (as noted above, any multiple chambers can make up the pod assembly’s plurality of pods; large lateral heel chamber #118 is a “first end pod”) adapted to correspond with a heel strike event during the gait cycle of the wearer (a hypothetical heel strike event of a hypothetical user’s hypothetical gait cycle is capable of occurring at the chamber #118; Col. 14, Lines 45-49; Examiner notes the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), the first end pod disposed on the lateral side of the sole and having a larger volume than each of the other pods of the plurality of pods (section #106 (i.e. lateral heel portion) includes chamber #118, which is the first end 
Regarding claim 2, Kimball discloses that the pod assembly includes a second end pod (#112; Fig. 1) disposed on the medial side of the sole (see Fig. 1) adapted to correspond with a toe off event during the gait cycle of the wearer (Col. 14, Lines 39-49; Examiner notes the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense).
Regarding claim 3, Kimball discloses that the pod assembly includes a plurality of fluid passageways (for purposes of addressing the claim, there is, structurally, a plurality of fluid passageways that can be identified to exist between chamber #118 (i.e. first end pod) and chamber #112 (i.e. second end pod)), and wherein the first end pod and the second end pod are directly connected only to one of the plurality of fluid passageways (heel chamber #118 (i.e. first end pod) is directly connected to only one of the identified fluid passageways of the plurality, as is chamber #112 (i.e. second end pod); Examiner notes that since the chambers #122 and #120 are not part of the identified “plurality of pods” and the fluid passageway between chamber #118 and chamber #122 is not part of the identified “plurality of fluid passageways”, then the structure of Kimball meets the limitations of the claims, as currently recited).
substantially S-shaped (the phrase “substantially S-shaped” does not structurally limit any particular specific shape in any patentable sense, because the term “substantially” does not require an “exact” S-shape to any specific degree; Examiner cites Applicant’s Remarks (page 9) filed on June 10, 2016 in the parent application 13/849,395 (now USPN 10,178,891), which provide clarification on the intended interpretation of the phrase “substantially S-shaped” and not requiring an exactly S-shaped assembly; the arrangement of chambers in insert #102 is deemed to at least be “substantially” S-shaped, since at there are at least two oppositely-directed undulations in the path of the fluid through the chambers starting at chamber #118 and ending at chamber #112, absent further distinguishing language in the claim).
Regarding claim 5, Kimball discloses that the pod assembly includes a plurality of fluid passageways (#128/129), and wherein each of the plurality of pods is directly connected only to one or two of the plurality of fluid passageways (Fig. 1).
Regarding claim 6, Kimball discloses that the upper sole portion comprises foam (“EVA foam” for midsole #1504, which is the upper sole portion; Col. 12, Lines 57-59).
Regarding claim 7, Kimball discloses that the sole further comprises a lower sole portion disposed below the pod assembly (outsole #1506 is a lower sole portion disposed below insert #102 (i.e. pod assembly) (Figs. 15 and 19)).
Regarding claim 8, Kimball discloses that the pod assembly comprises greater than 5 pods (Fig. 1 illustrates 6 chambers between and including chamber #118 and chamber #112 (i.e. first and second end pods of the identified plurality of pods)).
for an article of footwear (sole #1502; for an article of footwear (Title; Abstract)), comprising: a foam upper sole portion (midsole #1504 is an upper sole portion, which can be “EVA foam”; Col. 12, Lines 57-59); and a pod assembly (insert #102 includes chambers (i.e. pods) assembled together; Fig. 1; any two or more of the chambers of insert #102 can be interpreted as the “pod assembly”; all of the chambers are connected in series (Fig. 1)) disposed below the upper sole portion (Figs. 15 and 19 illustrate insert #102 (i.e. including pod assembly) as being disposed below midsole #1504 (i.e. upper sole portion)) and extending from a first end pod (as noted above, any multiple chambers can make up the pod assembly’s plurality of pods; large lateral heel chamber #118 is a “first end pod”) of the pod assembly disposed on a lateral side of the sole in a heel region (Fig. 1; the section generally identified by #132 is a lateral region, which includes a lateral side of the sole from the heel end to the toe end (including an arbitrary heel region); chamber #118 is on a lateral side in an arbitrary heel region) to a second end pod (#112) of the pod assembly disposed on a medial side of the sole in a forefoot region (the section generally identified by #130 is medial region, which includes a medial side of the sole from the heel end to the toe end (including an arbitrary forefoot region); chamber #112 is on a medial side in an arbitrary forefoot region), the pod assembly having at least five pods (there are 6 pods between and including chambers #118 and #112) fluidly connected in series in a substantially curved arrangement (see Fig. 1), wherein the pod assembly defines an exterior surface of the sole (see Fig. 20; Col. 12, Lines 42-46), and wherein the pod assembly is substantially S-shaped (the phrase “substantially S-shaped” does not structurally limit any particular specific shape 
Regarding claim 11, Kimball discloses that the pod assembly is filled with air at ambient pressure (Col. 7, Lines 57, 58, 62-64).
Regarding claim 12, Kimball discloses that the first end pod has a larger volume than each of the other pods of the plurality of pods (section #106 (i.e. lateral heel portion) includes chamber #118, which is the first end pod, and is a heel pod that has a larger volume than all of the other pods in insert #102 (Col. 9, Lines 43-45); the cited text states that the heel chambers are larger than the forefoot chambers, and since chamber #118 is clearly larger than heel chamber #116, chamber #118 is deemed the largest in terms of volume of the chambers in the identified pod assembly).
Regarding claim 13, Kimball discloses that the first end pod has a curved outer edge that corresponds to a heel portion of the sole (chamber #118 has a curved outer edge and is located in an arbitrary heel portion of the sole).
the second end pod is adapted to correspond with a metatarsal area of a wearer's foot (Fig. 1; Examiner notes claim 14 does not further structurally define the claimed invention in any patentable sense).
Regarding claim 15, Kimball discloses that the second end pod is adapted to correspond with a toe off event during a gait cycle of a wearer (Col. 14, Lines 39-49; Examiner notes claim 15 does not further structurally define the claimed invention in any patentable sense).
Regarding claim 16, Kimball discloses that the sole further comprises a plurality of projections extending from the upper sole portion (Figs. 15 and 19 illustrate side and sectional views of the midsole #1504 (i.e. upper sole portion) with "projections" (unlabeled) clearly shown at the bottom left and right corners of the midsole #1504, as well as a lower central unlabeled projection; projections are also located between the indentations #1522 that receive the chambers of the insert #102).
Regarding claim 17, Kimball discloses that the pod assembly is hollow (Col. 7, Lines 57, 58, 62-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kimball as applied to claim 1 above, and further in view of EITHER of Polus et al. (hereinafter “Polus”) (USPN 4,763,426) OR James (US 2013/0276329).
Regarding claim 9, Kimball teaches all the limitations of claim 1, as set forth above.  Kimball does not teach that the pod assembly comprises 9 chambers (i.e. pods).
Polus teaches a sole with a plurality of pneumatically-filled chambers #26 that are fluidly connected in series via narrow channels #27, wherein there are at least 9 chambers in the overall plurality of chambers (Fig. 2 of Polus).
James teaches a sole with a plurality of pneumatically-filled chambers #28a-j that are fluidly connected in series via channels #46a-I, wherein there are at least 9 chambers in the plurality (Figs. 1, 3 and 4 of James).
Kimball, Polus and James all teach analogous inventions in the field of fluid-filled sole bladders with chambers connected in series.  Absent a showing of criticality with respect to there being 9 pods (Applicant’s disclosure provides no explanation as to why 9 pods are particularly beneficial over a different quantity of pods, and further discloses that the “number, size, and shape of pods of the pod assembly may be varied to provide the desired ride characteristics”; Para. 0038 of Applicant’s Specification), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added more chambers to the insert #102 to have at least 9 chambers (as such a quantity is taught by both of Polus and James), in order to provide additional cushioning support in additional locations beneath the foot of the wearer, as is well-known in the art, and further since it has been held that mere .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 (claims 3, 5, 8 and 9 as best as can be understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,178,891 in view of Kimball.
The cited patent’s issued claims substantially encompasses the subject matter of claims 1-17, except for reciting the limitations “wherein the first end pod comprises an outer edge that extends to an outer edge of the sole” (independent claim 1 of present application) and “wherein the pod assembly defines an exterior surface of the sole” (independent claim 10 of present application).  However, the disclosure of the cited patent does teach that the outer edge of the heel pod can be substantially “flush with” the outer edge of the sole (Col. 5, Lines 19-24 of cited patent), which meets the limitations of independent claims 1 and 10 as recited in the present application.  Additionally, Kimball teaches that it is known for a pod assembly to be exposed and visible without being covered by its midsole or outsole (as taught above) and this would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732